In Error to the Circuit Court of the United States for the Northern District of California. Jesse W. Lilienthal, for plaintiff in error. George W. Towle, Jr., for defendant in error. For former opinion, see 123 Fed. 39. Petition for a rehearing denied October 12, 1903. Motion to modify judgment argued and submitted October 19, 1903. Judgment modified October 20, 1903, as follows: “The judgment is reversed, and the cause remanded to the court below for further proceedings not inconsistent with the foregoing opinion, with costs to the plaintiff in error.”